department of the treasury - internal_revenue_service tax_exempt_and_government_entities_division release number release date uil code date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated in 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have ‘ cd taxable returns on form_1120 u s_corporation income_tax return for the year ended december 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita lough director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division december taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely vicki l flansen vy me b vicki l hansen acting director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit _ year period ended december 20xx issue sec_1 does qualify as an insurance_company under internal_revenue_code sec_501 for the years beginning january 20xx did not qualify as an if insurance_company under internal_revenue_code sec_501 can rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 if determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 is it entitled to relief under internal_revenue_code sec_7805 cannot rely on the if determination_letter granted by the service allowing it to claim tax exempt status pursuant to under internal_revenue_code sec_501 what is the effective date of the revocation cannot rely on the if determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of an insurance_company under internal_revenue_code sec_501 what are the tax consequences cannot rely on the form 886-acrev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx facts was formed in the state of in the 19xx’s through section insurance laws small_employer group health coverage reform act as part of the formation of a plan of operations plan was developed the plan provides e e e e definitions and explanations of the structure operations procedure and powers of the pool definitions of the role and responsibilities of all parties involved board_of directors administering carrier and participating carrier definitions of the interpretation of terminology found in the legislation documentation of the rules of reinsurance operations and procedures the plan provided the following purposes e e e promoting the availability of accident_and_health_insurance coverage to small employers to provide reinsurance as a mechanism to fairly share the risk to improve the efficiency and fairness of the small_group accident_and_health_insurance marketplace and from the neither location was able to provide a the plan states that membership consists of all reinsuring carriers as defined in issuing or providing health benefit plans in this state as defined in a copy of the application form_1024 application_for recognition of exemption under sec_501 and the determination_letter was not provided by the organization agent requested a copy of the application form from the eo determination records unit in copy according to the information in the service’s database exempt status under sec_501 c in 20xx members at least one director shall represent a domestic insurance_company licensed to transact accident_and_health_insurance at least carriers atleast hospital during the year under examination policies in force no premiums were received only income received by the did not have any insurance or reinsurance board members all were selected from shall represent small_employer had no shareholders there were shall represent an hmo atleast department of the treasury - internal_revenue_service shall represent a nonprofit form 886-a crev received tax page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx organization was investment_income expenses including a loan that was outstanding with a bank assessed its members to help cover during the year there were no claims filed or paid there were no policies for claims to be filed only expenses_incurred during the year included administrative expenses interest_expense and some professional fees at the beginning of the year part il statement of functional expenses of form_990 for 20xx reduction in expenses by the same amount and labeled it health benefits recovered’ at the end of 20xx there were no loss_reserves reported on form_990 as loss_reserves on its form_990 in reported dollar_figure reported a form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by of written premiums to gross_receipts for the same years for the year ending december 20xx and the percentage 20xx interest_income total gross_receipts premium reinsurance income to gross_receipts premiums written assessments total percentage- gross form 886-a crev as stated above be considered a domestic organization for tax purpose was not filed or applicable was formed in the state of so a d election to an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx law and analysi sec_1 does under internal_revenue_code sec_501 for the years beginning january 20xx qualify as an insurance_company had no participants in the program during the year under as stated above examination no premiums were collected no claims were filed or payments made the only activity being conducted by accounts and receiving investment_income from those accounts its members as stated above to help cover administrative costs was the maintaining of investment did assess neither sec_501 nor its corresponding regulations define an insurance_company subchapter_l of the code r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep no cong sess vol il reprinted in vol c b sec_816 formally sec_801 defines a life_insurance_company as part of this definition sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code primary and predominant business activity was not the issuing of in this case insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies purpose was to collect investment_income from the investment accounts was not involved in either of these two activities its sole form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx another aspect to consider in this case is that there are no insurance contracts that in 96_tc_18 provides both risk shifting and risk_distribution a case affirmed by the circuit the tax_court adopted a three-part test the three parts consist of is the risk an insurance risk is there risk shifting and risk_distribution and is there insurance in its generally accepted sense neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer's perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 aff'd 572_f2d_1190 439_us_835 cir cert_denied it is exam’s position that risk_distribution requires both a distribution of exposure units and a distribution of a pool of premiums in addressing distribution courts have focused on one or the other but no case has address both risk_distribution of exposure units refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs’s position see 801_f2d_984 cir risk distributing is the spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 cir such spreading is effectuated by pooling among unrelated insureds r isk distribution means that the party assuming the risk distributes his potential liability in part among others 797_f2d_920 cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx cir noting that there was adequate risk the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining ijnsuring many by independent risks in return for numerous premiums serves to distribute risk assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 cg cir did not issue or reinsure any policies its only activity was collecting investment_income from their investment accounts and assessing its members to help cover administrative costs there was no risk shifting and risk_distribution with because had no insurance policies was not an insurance_company was the lack of reserves to also to show that pay claims and the payment of claims themselves but during the year they decreased the reserve amount to zero and reported the amount as a reduction in expenses labeled health benefits recovered the reserves were not needed because there were no claims or potential claims started the year with reserves therefore it is of the service's position that company under sec_501 to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company did not qualify as an insurance if company under internal_revenue_code sec_501 can rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 did not qualify as an insurance to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company since did not qualify as an insurance_company it did not qualify for tax exempt status under sec_501 therefore it can not rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 the organization’s tax exemption should be revoked for years beginning january 20xx form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx if determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 is it entitled to relief under internal_revenue_code sec_7805 cannot rely on the an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 revproc_2008_4 dollar_figure cross-referencing dollar_figure et seq 2008_4_cb_121 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued regulation sec_601_201 revproc_90_27 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1_501_a_-1 a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 cross-referencing reg i revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective revproc_2008_4 dollar_figure cross-referencing dollar_figure et seq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented regulation sec_601_201 revproc_90_27 revproc_2008_4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute regulation sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change regulation sec_601_201 revproc_90_27 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulation sec_601_201 form 886-a crev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code sec_7805 of the internal_revenue_code provides application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by sec_7805 to the commissioner or the commissioner’s delegate to request sec_7805 relief the organization must submit a statement in support of this application of sec_7805 as described in revproc_2008_4 see also revproc_2008_5 the organization’s statement must expressly assert that the request is being made pursuant to r c b the organization’s statement must also indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization’s explanation and arguments should discuss the five factors bearing on retroactivity listed in revproc_2008_4 '14 cross-referencing as they relate to the situation at issue these five items are in effect the same as the factors provided in regulation sec_601_201 and sec_601_201 statement of procedural rules which states except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer's determinant if relief is granted under sec_7805 the effective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601_201 85_tc_743 aff'd f 2d form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx cir this does not preclude the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked virginia education fund v commissioner t c pincite the supreme court has held that the commissioner has broad discretion under sec_7805 and its predecessor in deciding whether to revoke a ruling retroactively 353_us_180 see also 381_us_68 the commissioner's determination is reviewable by the courts only for abuse of that discretion 85_tc_743 it is the service’s position that the activities of the organization have changed dramatically compared to the organizing documents above if the organization would seek exemption now based on its current activities there is a very high probability it would not receive a determination_letter from the service granting tax exempt status under sec_501 the insurance activities that were conducted when the organization applied for exemption are no longer being conducted therefore it is appropriate for the commissioner to not grant relief from retroactive determination_letter revocation of if determination_letter granted by the service allowing it to claim tax exempt status pursuant to under internal_revenue_code sec_501 what is the effective date of the revocation cannot rely on the effective date of revocation should be for years beginning january 20xx this is the first year under examination is not entitled to relief under r c b the if determination_letter granted by the service allowing it to claim tax exempt status pursuant to internal_revenue_code sec_501 based on the facts that it does not meet the requirements of an insurance_company under internal_revenue_code sec_501 what are the tax consequences cannot rely on the form 886-acrev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx since for years beginning january 20xx for years beginning january 20xx tax exempt status should be revoked would be responsible for filing forms sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this form 886-a crev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer ’ explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xxk section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above sec_831 for because it did not meet the requirements of reg sec_301 a and therefore would be required to report all income and expenses on form_1120 for each year as of this writing the election has never been filed either with the filing of the form organization to receive relief under sec_831 in the year it is filed and all future years the election would not be retroactive to any prior years or separately when an election is filed it would only allow the is not entitled to the relief under therefore would be responsible for filing form_1120 for years beginning january 20xx and the election under sec_831 would not be applicable until the election is made and for only the year it was made and subsequent years the election can not be made retroactively taxpayer’s position unknown at the time of this writing summary it is the service’s position based on the above facts law and analysis that the tax exemption status of based on qualifications for exemption under sec_501 forms would be required to be filed for years beginning january 20xx not operating as an insurance_company thereby failing to meet the for the years beginning january 20xx should be revoked department of the treasury - internal_revenue_service form 886-acev page -11-
